Opinion per Curiam. This was a suit commenced before a justice of the peace, by appellee against appellant, to recover on a promissory note executed by one Frank Beck to appellant, and indorsed by appellant to appellee. The case was appealed to the Circuit Court of Alexander County, where trial was had by jury, resulting in a verdict and judgment in favor of appel- • lee against appellant. Appellant duly appealed the case to this court and assigned errors on the record, and in compliance with the rules, filed his abstract and brief. Appellee has filed no brief. Rule 31 of this court is : “ 31. If the defendant in error or appellee shall fail to file his brief in compliance with these rules, the judgment or decree will be reversed proforma, unless the court, on examination of the record, shall deem it proper to decide the case on its merits.” Such examination of the record as we have been able to make fails to disclose any reason why this case should not fall under the operation of the rule. The judgment of the Circuit Court is reversed.